Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
PARKER DRILLING COMPANY, a Delaware corporation (“Parker Drilling”), and DAVID
C. MANNON (“Executive”) this 5th day of March, 2012 (“Effective Date”). Parker
Drilling and Executive are sometimes referred to collectively as the “Parties”
or individually as a “Party”.

PURPOSE

Parker Drilling and Executive have reached a mutual agreement that Executive’s
employment with Parker Drilling will terminate at the close of business on
April 30, 2012 (the “Termination Date”) pursuant to the terms of this Agreement.

TERMS

To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Termination of Employment Agreement. Except as otherwise provided herein
(including, but not limited to, Sections 8, 11 and 14 hereof), this Agreement
replaces and terminates that certain Employment Agreement entered into as of
October 23, 2009, as amended by the First Amendment to Employment Agreement
dated August 29, 2011 (collectively, the “Employment Agreement”), and will
constitute the entire agreement between the Parties.

2. Resignation as Officer and Director and Termination of Employment. The
Executive hereby resigns all positions as an officer and director of Parker
Drilling and its affiliates, including but not limited to President, Chief
Executive Officer and director of Parker Drilling, effective as of March 9,
2012; provided that Executive shall remain an employee of Parker Drilling
through the Termination Date. Executive hereby resigns all other positions as an
employee, representative or agent of Parker Drilling and its affiliates
effective as of the Termination Date.

3. Payment of Accrued Amounts.

(a) Parker Drilling shall continue to pay to Executive his base salary of
$630,000 per year through the Termination Date, in accordance with Parker
Drilling’s normal payroll schedule and procedures for its executives.

(b) On or before the Termination Date, Parker Drilling shall pay to Executive an
amount equal to $72,692, which represents payment for Executive’s unused paid
time off.

4. Severance Payments. On the date that the Waiver and Release referenced in
Section 10 and attached hereto as Appendix A becomes irrevocable by Executive
(defined as the Waiver Effective Date in the Waiver and Release), Parker
Drilling shall pay to Executive in a lump sum an amount equal to $1,360,000.

 

Page 1 of 12



--------------------------------------------------------------------------------

5. Vesting of Restricted Stock on Pro Rata Basis. Executive is the recipient of
certain shares of Parker Drilling restricted common stock that are not vested as
of the Effective Date (“Grant Shares”), which Grant Shares are listed on
Appendix A to this Agreement. Parker Drilling granted the Grant Shares to
Executive pursuant to certain award agreements (the “Restricted Stock Award
Agreements”), the Parker Drilling Company 2005 Long-Term Incentive Plan and the
Parker Drilling Company 2010 Long-Term Incentive Plan, and the Parker Drilling
Company Long-Term Incentive Programs for 2009, 2010 and 2011 (collectively, the
“LTIP”). The terms of the Restricted Stock Award Agreements provide that
Executive’s rights to the Grant Shares shall vest on a Pro Rata Basis (as
defined in the LTIP) upon termination of Executive’s employment with Parker
Drilling under certain circumstances. Parker Drilling hereby accelerates the
vesting of, and fully vests and removes all restrictions from, the number of
Grant Shares designated on Appendix A as vested on the Termination Date (April
30, 2012), and such Grant Shares are hereby fully vested and transferable to
Executive free of any and all restrictions as of the Termination Date. All Grant
Shares that remain unvested as of the Termination Date shall be forfeited by
Executive as of the Termination Date. The restricted stock that becomes fully
vested pursuant to this Section 5 shall remain subject to the “Detrimental
Conduct” provisions of the applicable award agreements in accordance with their
respective terms.

6. Group Health Coverage.

(a) Parker Drilling shall provide to Executive and his covered dependents, if
any, coverage as in effect for Executive on the date immediately prior to the
Termination Date under Parker Drilling’s group health plan and group dental plan
for a period of twelve (12) months following the Termination Date; provided,
however, Executive and his covered dependents, if any, shall not be required to
pay any portion of the premium cost to retain such coverages except that the
cost of such coverages will be imputed as income and reported as wages to
Executive in the event that Parker Drilling maintains a self-funded group health
plan and/or group dental plan and such Parker Drilling -provided coverage would
otherwise be discriminatory within the meaning of Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”). In all other respects, Executive
shall be treated the same as other participants under the terms of such plans.

(b) Thereafter, Executive and his covered dependents, if any, shall be entitled
to elect continuation coverage under such plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and Parker
Drilling’s procedures for COBRA administration (“COBRA Coverage”). In the event
that COBRA Coverage is elected, (i) the COBRA time period shall not be reduced
by the post-termination continuation coverage provided pursuant to Section 6(a)
and (ii) Executive (and his covered dependents, if any) must pay the full COBRA
premium rates as effective during the COBRA Coverage period. In the event
Executive does not execute and deliver the Waiver and Release described in
Section 10, Executive and his covered dependents, if any, shall be entitled to
only COBRA Coverage after the Termination Date.

 

Page 2 of 12



--------------------------------------------------------------------------------

(c) In the event of any change to the group health plan or group dental plan
following the Termination Date, Executive shall be treated consistently with
Senior Officers (as defined in the Employment Agreement) of the Company (or its
successor) with respect to the terms and conditions of coverage and other
substantive provisions of the plan; provided, however, no participant
contributions shall be required from Executive (and his covered dependents, if
any) unless COBRA Coverage is in effect. Notwithstanding the foregoing
provisions of this Section 6(c), the coverage of Executive (and his dependents,
if any) under such health and/or dental plans maintained by the Company shall
terminate in the event that Executive becomes employed by another for-profit
employer which maintains a group health plan or plans for its employees
providing group health coverage or group dental coverage, as applicable;
provided, however, any COBRA Coverage shall not be terminated unless and until
permitted under COBRA. For purposes of the preceding sentence, (i) the coverage
of Executive (and his dependents, if any) under the health and/or dental plans
maintained by the Company shall not terminate until Executive becomes eligible
to participate in such group health and group dental coverage of another
for-profit employer and (ii) personal coverage obtained by Executive other than
through employment or coverage available by reason of Executive’s performance of
services as an independent contractor shall not be considered.

7. Withholdings; Right of Offset. Parker Drilling may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to Parker Drilling’s employees generally, and (c) any advances made to
Executive and owed to the Company.

8. Indemnity Rights. The Parties agree that the terms and provisions of
Section 24 of the Employment Agreement shall remain in full force and effect.

9. Miscellaneous Matters.

(a) Parker Drilling shall allow Executive to retain the $3 million Met Life
insurance policy #211086635 referenced in Section 5(a)(2) of the Employment
Agreement, in order for Executive to continue the life insurance coverage
through Executive’s payment of future premiums. Parker Drilling shall assign any
and all rights in such insurance policy to Executive, and Executive agrees to
assume any and all obligations for future payments due under such insurance
policy.

(b) Executive shall be allowed to retain the iPhone provided by Parker Drilling
without cost to Executive, but Executive shall assume and pay all usage, repair
or replacement charges associated with the cellular phone from and after the
Termination Date; provided, however, Parker Drilling retains the right to remove
any information related to Parker Drilling which exists on the iPhone from and
after the Termination Date.

 

Page 3 of 12



--------------------------------------------------------------------------------

(c) Executive shall also be allowed to retain the laptop computer and the iPad
provided by Parker Drilling without cost to Executive; provided, however, Parker
Drilling retains the right to remove any information related to Parker Drilling
which exists on the laptop or iPad from and after the Termination Date.

10. Global Release of Claims. On the Termination Date, Executive shall execute
and deliver to Parker Drilling the Waiver and Release attached hereto as
Appendix B (the “Waiver and Release”).

11. Restrictive Covenants. The Parties agree that the terms and provisions of
Sections 10 through 20 of the Employment Agreement shall remain in effect after
the Effective Date pursuant to their respective terms; provided, however, that
the Parties agree that Executive’s participation in any capacity (whether as
proprietor, stockholder, director, partner, employee, agent, independent
contractor, consultant, trustee, beneficiary or in any other capacity) with any
individual, partnership, firm, corporation or other business organization or
entity that is not one of the entities named on the list attached hereto as
Appendix C (or a subsidiary of any such entities) shall not constitute a
violation by Executive of the terms and provisions of Section 13 or Section 14
of the Employment Agreement.

12. Knowing and Voluntary Agreement. The Executive understands it is his choice
whether or not to enter into this Agreement and that his decision to do so is
voluntary and is made knowingly. The Executive acknowledges that he has been
advised by Parker Drilling to seek legal counsel to review this Agreement.

13. Press Release. Parker Drilling and Executive shall cooperate in the
preparation of a press release by Parker Drilling announcing Executive’s
scheduled separation from Parker Drilling, the content of which shall be subject
to the review and approval of Executive, which approval shall not be
unreasonably withheld, conditioned or delayed. In no event shall Executive’s
rights under this Section 13 prevent Parker Drilling from fulfilling its
obligations under applicable stock exchange rules and securities laws and
regulations.

14. Dispute Resolution. If any dispute arises out of or is related to this
Agreement, Parker Drilling and Executive hereby agree to resolve such dispute
pursuant to the provisions of Section 28 of the Employment Agreement.

15. Severability. It is the desire of the parties hereto that this Agreement
(including the provisions of the Employment Agreement incorporated by reference
herein) be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction or arbitrator (pursuant to Section 28 of the Employment Agreement),
the parties hereby agree and consent that such provision shall be reformed to
create a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

 

Page 4 of 12



--------------------------------------------------------------------------------

16. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by Parker Drilling or Executive of any
liability whatsoever, or as an admission by Parker Drilling of any violation of
the rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.

17. Intention to Comply with Code Section 409A.

(a) This Agreement is intended to comply with Code Section 409A. Executive
acknowledges that if any provision of this Agreement (or of any award of
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and accompanying Treasury regulations and other
authoritative guidance, such additional tax and interest shall solely be his
responsibility.

(b) Pursuant to Code Section 409A, no reimbursement of any expense shall be made
by the Company after December 31st of the year following the calendar year in
which the expense was incurred. The amount eligible for reimbursement under this
Agreement during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Agreement is not subject to liquidation or exchange for another benefit.

(c) For purposes of Code Section 409A, each payment under this Agreement shall
be deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under this Agreement may not be reduced by, or offset against, any
amount owing by Executive to Parker Drilling or any of its affiliates.

18. Attorneys’ Fees. On or before March 30, 2012, Parker Drilling shall pay
Executive for the attorneys’ fees reasonably incurred by Executive in the
negotiation, drafting and execution of this Agreement and the documents
contemplated herein. Also, Parker Drilling shall pay Executive for the
attorneys’ fees reasonably incurred by Executive from time to time in the
implementation and any enforcement of this Agreement by Executive. At
Executive’s request, such payments shall be made directly by Parker Drilling to
such attorneys.

19. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflicts of laws.

20. Notices. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other party at the address for that party set
forth below that party’s signature on this Agreement, or at such other address
as the recipient has designated by notice to the other party. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 20.

21. Entirety and Integration. Upon the execution hereof by Parker Drilling and
Executive, this Agreement (including the provisions of the Employment Agreement
incorporated by reference herein) shall constitute a single, integrated contract
expressing the entire agreement

 

Page 5 of 12



--------------------------------------------------------------------------------

of the parties relative to the subject matter hereof and supersedes all prior
negotiations, understandings and/or agreements, if any, of the parties. No
covenants, agreements, representations, or warranties of any kind whatsoever
have been made by any party hereto, except as specifically set forth in this
Agreement.

22. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

[SIGNATURE PAGE FOLLOWS]

 

Page 6 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which may
be executed in multiple counterparts, as of the date first above written.

 

PARKER DRILLING COMPANY      EXECUTIVE

/s/ W. Kirk Brassfield

    

/s/ DAVID C. MANNON

By: W. Kirk Brassfield      DAVID C. MANNON Its: Senior Vice President and CFO  
   Date: March 5, 2012 Date: March 5, 2012           Address for Notices:
Address for Notices:      2708 Pemberton Drive Parker Drilling Company     
Houston, Texas 77005

Attn: Chairman, Compensation Committee

of the Board of Directors

     5 Greenway Plaza, Suite 100      Houston, Texas 77046     

 

Page 7 of 12



--------------------------------------------------------------------------------

Appendix A

Restricted Stock Grants

 

Date of Award Agreement

  

Number of Grant Shares

    

Number of Shares Vested

as of April 30, 2012

 

March 1, 2010

     39,030         28,188   

July 23, 2010

     151,962         92,865.67   

March 21, 2011

     142,742         55,510.78      

 

 

    

 

 

 

Total

     333,734         176,564.45   

 

Page 8 of 12



--------------------------------------------------------------------------------

WAIVER AND RELEASE

Pursuant to the terms of the Separation Agreement and Release made as of March
5, 2012, between Parking Drilling Company (the “Company”) and me (the
“Separation Agreement”), and in consideration of the payments made to me and
other benefits to be received by me pursuant thereto, I, DAVID C. MANNON, do
freely and voluntarily enter into this WAIVER AND RELEASE (the “Release”), which
shall become effective and binding on the eighth day following my signing this
Waiver and Release as provided herein (the “Waiver Effective Date”). It is my
intent to be legally bound, according to the terms set forth below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to the Separation Agreement (the “Separation Payment” and
“Separation Benefits”), I hereby agree and state as follows:

 

1. I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that Company has dealt with me unfairly or in bad faith, and all other
common law contract and tort claims.

 

Page 9 of 12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or that may arise after this Waiver and Release is signed
by me. Moreover, this Waiver and Release does not apply to any claims or rights
which, by operation of law, cannot be waived, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; however, by signing this Waiver and Release I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Nothing in this
Waiver and Release shall affect in any way my rights of indemnification and
directors and officers liability insurance coverage provided to me pursuant to
the Company’s by-laws, my employment agreement, and/or pursuant to any other
agreements or policies in effect prior to the effective date of my termination,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date.

 

2. I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.

 

3. I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, derogatory statements, and
the confidential or proprietary information of the Company shall continue in
full force and effect as described in the Employment Agreement, as modified by
the Separation Agreement.

 

4. I hereby acknowledge and affirm as follows:

 

  a. I have been advised to consult with an attorney prior to signing this
Waiver and Release.

 

  b. I have been extended a period of 21 days in which to consider this Waiver
and Release.

 

  c. I understand that for a period of seven days following my execution of this
Waiver and Release, I may revoke the Waiver and Release by notifying the
Company, in writing, of my desire to do so. I understand that after the
seven-day period has elapsed and I have not revoked this Waiver and Release, it
shall then become effective and enforceable. I understand that the Separation
Payment will not be made under the Separation Agreement and I will not be
entitled to the Severance Benefits made under the Separation Agreement until
after the seven-day period has elapsed and I have not revoked this Waiver and
Release.

 

  d. I acknowledge that I have received payment for all wages due at time of my
employment termination, including any reimbursement for any and all business
related expenses. I further acknowledge that the Separation Payment and the
Separation Benefits are consideration to which I am not otherwise entitled under
any Company plan, program, or prior agreement.

 

Page 10 of 12



--------------------------------------------------------------------------------

  e. I certify that I have returned all property of the Company, including but
not limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

 

  f. I have carefully read the contents of this Waiver and Release and I
understand its contents. I am executing this Waiver and Release voluntarily,
knowingly, and without any duress or coercion.

 

5. I acknowledge that this Waiver and Release shall not be construed as an
admission by any of the Released Parties of any liability whatsoever, or as an
admission by any of the Released Parties of any violation of my rights or of any
other person, or any violation of any order, law, statute, duty or contract.

 

6. I agree that the terms and conditions of this Waiver and Release are
confidential and that I will not, directly or indirectly, disclose the existence
of or terms of this Waiver and Release to anyone other than my attorney or tax
advisor, except to the extent such disclosure may be required for accounting or
tax reporting purposes or otherwise be required by law or direction of a court.
Nothing in this provision shall be construed to prohibit me from disclosing this
Waiver and Release to the Equal Employment Opportunity Commission in connection
with any complaint or charge submitted to that agency.

 

7. In the event that any provision of this Waiver and Release should be held
void, voidable, or unenforceable, the remaining portions shall remain in full
force and effect.

 

8. I hereby declare that this Waiver and Release and the Separation Agreement
constitute the entire and final settlement between me and the Company,
superseding any and all prior agreements, and that the Company has not made any
promise or offered any other agreement, except those expressed in this Waiver
and Release and the Separation Agreement, to induce or persuade me to enter into
this Waiver and Release.

IN WITNESS WHEREOF, I have signed this Waiver and Release on the _____ day of
______________, 2012.

 

     

DAVID C. MANNON

 

Page 11 of 12



--------------------------------------------------------------------------------

Appendix C

 

1.    BAS    Basic Energy Services, Inc. (NYSE) 2.    HP    Helmerich & Payne
Inc. (NYSE) 3.    HERO    Hercules Offshore, Inc. (NYSE) 4.    KEG    Key Energy
Services Inc. (NYSE) 5.    NBR    Nabors Industries Ltd. (NYSE) 6.    PDC   
Pioneer Drilling Company (NYSE) 7.    PDS    Precision Drilling Trust (NYSE) 8.
   SPN    Superior Energy Services (NYSE) 9.    TDG    Trinidad Drilling Ltd.
(TSX) 10.       KCA Deutag 11.       Knight Oil Tools

 

Page 12 of 12